Nutrisystem, Inc.
600 Office Center Drive
Fort Washington, PA 19034

April 5, 2012

Clinton Group, Inc.

9 West 57th Street, 26th Floor

New York, NY 10019

Attn: Mr. George Hall

Mr. Gregory P. Taxin

Gentlemen:

This letter constitutes the agreement (the "Agreement") among Clinton Group,
Inc., a Delaware corporation ("Clinton"), on behalf of itself and its funds,
persons and entities, both current and future (collectively, the "Investor
Group") and Nutrisystem, Inc., a Delaware corporation (the "Company").

WHEREAS, the Company and the Investor Group have agreed that it is in their
mutual interests to enter into this Agreement, among other things, to set forth
certain agreements concerning the composition of the board of directors of the
Company (the "Board") and other corporate governance matters, as hereinafter
described.

NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

1. As promptly as practicable following the date of this Agreement (but in no
event later than at a Board meeting on the date of, but immediately following,
the Company's 2012 annual meeting of stockholders (the "2012 Annual Meeting")),
the Board shall, pursuant to the powers granted to the Board under Article III
of the Bylaws of the Company (the "Bylaws"), increase the size of the Board, if
necessary, to create a vacancy and appoint one candidate to the Board, which
candidate shall be (i) qualified to serve on the Board under all requirements
set forth in the Bylaws, (ii) not be employed by or otherwise affiliated with
the Company, (iii) otherwise qualified as "independent" in accordance with Rule
5605(a)(2) of the NASDAQ Listing Rules, (iv) not be an Inside Director or an
Affiliated Outside Director as defined in the 2012 ISS Categorization of
Directors contained in Institutional Shareholder Services, Inc.'s 2012 U.S.
Proxy Voting Summary Guidelines, dated January 31, 2012, and (v) subject to
approval by the Investor Group, which approval shall not be unreasonably
withheld (such candidate, the "Appointed Director"). Such approval shall be
deemed to be made if the Investor Group does not notify the Company in writing
of its disapproval, including the reason for its disapproval, within three
business days of written notice by the Company to the Investor Group of the
proposed candidate, which notice shall include the proposed candidate's resume
and qualifications. The Company shall make the proposed candidate available
during such three business day period for a telephone interview by the Investor
Group.

2. If the Appointed Director is appointed to the Board prior to the Company's
filing of its definitive proxy statement in connection with the 2012 Annual
Meeting, the Board and the Nominating and Governance Committee thereof shall
nominate and recommend the Appointed Director to stand for election at the 2012
Annual Meeting.

3. If the Appointed Director is appointed to the Board prior to the Company's
filing of its definitive proxy statement in connection with the 2012 Annual
Meeting, the Company shall (i) recommend that the Company's stockholders vote in
favor of the election of the Appointed Director at the 2012 Annual Meeting and
(ii) solicit proxies in favor of such election at the 2012 Annual Meeting and
otherwise publicly support the Appointed Director in a manner no less favorable
than the manner in which the Company supports other nominees for election as
director in connection with the 2012 Annual Meeting.

4. Except as otherwise set forth in this Agreement, from the date of this
Agreement until the earlier of (i) 5 days prior to the day upon which a notice
to the Secretary of the Company of the proposal of business at the Company's
2013 annual meeting is required under Rule 14a-8 of the Securities Exchange Act
of 1934, as amended ("Exchange Act"), (ii) 30 days prior to the day upon which a
notice to the Secretary of the Company of nominations of persons for election to
the Board or the proposal of business at the Company's 2013 annual meeting would
be considered timely under the Company's Bylaws and (iii) such date, if any,
that the Company has materially breached any of its commitments or obligations
under this Agreement, except that if such material breach can be cured, the
Investor Group shall provide written notice to the Company that the Company has
materially breached its commitments or obligations under this Agreement and the
Company shall have an additional 10 days after the date of such written notice
within which to cure its material breach (the "Standstill Period"), no member of
the Investor Group shall:

(a) make, or in any way participate, directly or indirectly, in any
"solicitation" (as such term is used in the proxy rules of the Securities and
Exchange Commission (the "SEC")) of proxies or consents, conduct or suggest any
binding or nonbinding referendum or resolution or seek to advise, encourage or
influence any individual, partnership, corporation, limited liability company,
group, association or entity (collectively, a "Person") with respect to the
voting of any of the common stock, par value $0.001 per share, of the Company
(the "Common Stock");

(b) initiate, propose or otherwise "solicit" (as such term is used in the proxy
rules of the SEC) shareholders of the Company for the approval of shareholder
proposals, or cause or encourage any person to initiate any such shareholder
proposal;

(c) propose or nominate any candidates to stand for election to the Board, or
seek the removal of any member of the Board;

(d) form, join or otherwise participate in a "partnership, limited partnership,
syndicate or other group" within the meaning of Section 13(d)(3) of the Exchange
Act (other than any group among some or all of the affiliates of Clinton) with
respect to the Common Stock or deposit any shares of Common Stock in a voting
trust or similar arrangement or subject any shares of Common Stock to any voting
agreement or pooling arrangement, or grant any proxy with respect to any shares
of Common Stock (other than to a designated representative of the Company
pursuant to a proxy statement of the Company);

(e) take any public action to act alone or in concert with others to control or
seek to control, or to influence or seek to influence, the management, the Board
or the policies of the Company; provided, however, that nothing herein shall
prohibit the Investor Group from complying with legal or regulatory
requirements, including, without limitation, the filing of any report or
schedule required to be filed with the SEC;

(f) seek to call, or to request the call of, or call a special meeting of the
shareholders of the Company, or make a request for a list of the Company's
shareholders or other Company records;

(g) seek consents in writing from other stockholders to any action required or
permitted to be taken at any annual or special meeting of the shareholders of
the Company; or

(h) otherwise take or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.

5. During the Standstill Period, no member of the Investor Group shall, and each
of them shall not, solicit, cause or encourage others to, make any comments or
statements regarding the Company or its current or former officers, directors or
employees, which are derogatory or detrimental to, or which disparage, any of
the Company or its current or former officers, directors or employees. During
the Standstill Period, neither the Company nor any of its officers or directors
shall, nor shall any of them solicit, cause or encourage others to, make any
comments or statements regarding the Investor Group or any member thereof or any
of their respective partners, officers, directors or employees, which are
derogatory or detrimental to, or which disparage, any of them. The foregoing
shall not apply to compelled testimony, either by legal process, subpoena or
otherwise, or to communications that are required by an applicable fiduciary or
legal obligation and are subject to contractual provisions providing for
confidential disclosure.

6. The Company shall file a Form 8-K that includes this Agreement as an exhibit.

7. The Investor Group withdraws its notice of intent to nominate individuals for
election as directors and present proposals at the 2012 Annual Meeting. The
Investor Group further withdraws its books and records demand dated March 23,
2012.

8. The Company and the Investor Group each acknowledge and agree that (i) a
breach or a threatened breach by either party may give rise to irreparable
injury inadequately compensable in damages and accordingly each party shall be
entitled to injunctive relief, without proof of actual damages, to prevent a
breach or threatened breach of the provisions hereof and to enforce specifically
the terms and provisions hereof in any state or federal court having
jurisdiction, (ii) neither party shall plead in defense for any such relief that
there would be an adequate remedy at law, (iii) any applicable right or
requirement that a bond be posted by either party is waived and (iv) such
remedies shall not be the exclusive remedies for a breach of this Agreement, but
will be in addition to all other remedies available at law or in equity.

9. All notices and other communications under this Agreement shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person or by facsimile, or by Federal Express or registered or
certified mail, postage pre-paid, return receipt requested, as follows:

If to the Company:

Nutrisystem, Inc.
600 Office Center Drive
Fort Washington, PA 19034
Attn: General Counsel
Fax: 215-346-8112

with a copy (which shall not constitute notice) to:



Barry M. Abelson, Esq.



Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103
Fax: 215-689-4803

If to the Investor Group:


Clinton Group, Inc.

9 West 57th St., 26th Floor
New York, NY 10019

Attn: General Counsel
Fax: 212-825-0084

with a copy (which shall not constitute notice) to:

Marc Weingarten, Esq.

David Rosewater, Esq.

c/o Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022
Fax: 212-593-5955

10. This Agreement may be executed by the signatories hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

11. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles. The parties hereto consent to personal jurisdiction and venue in any
action to enforce this Agreement in any court of competent jurisdiction located
in the State of Delaware. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any legal suit, action or any proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such legal suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. The prevailing party in any such
legal suit, action or proceeding shall be entitled to reimbursement from the
non-prevailing parties for its reasonable legal fees incurred in such legal
suit, action or proceeding.

12. The Investor Group and its directors, officers, members, partners,
affiliates, agents, advisors (including, without limitation, consultants,
accountants and financial advisors), employees and legal counsel of the Investor
Group (collectively, the "Investor Group Representatives") shall keep
confidential the identity of any potential Appointed Director until the identity
of any such potential Appointed Director is publicly disclosed by the Company.

13. The Investor Group, for the benefit of the Company and each of the Company's
controlling persons, officers, directors, stockholders, agents, affiliates,
employees, attorneys and assigns, past and present, in their capacity as such
(the Company and each such person being a "Company Released Person"), hereby
forever waives and releases, and covenants not to sue, any of the Company
Released Persons for any and all claims, causes of action, actions, judgments,
liens, debts, contracts, indebtedness, damages, losses, liabilities, rights,
interests and demands of whatsoever kind or character (other than fraud)
(collectively, "Claims") based on any event, fact, act, omission, or failure to
act by the Company Released Persons, whether known or unknown, occurring or
existing prior to the date hereof; provided, however, this waiver and release
and covenant not to sue shall not include any Claims arising out of or related
to any obligations under, or breach of, this Agreement and does not extend to
acts which are criminal; provided further, that this waiver and release shall
not prohibit the Investor Group's receipt of proceeds in any class action
lawsuit initiated by a Person unaffiliated with the Investor Group on the same
basis as the Company's other non-initiating stockholders within such class.

14. The Company, for the benefit of any member of the Investor Group and each of
such member's controlling persons, officers, directors, stockholders, agents,
affiliates, employees, attorneys and assigns, past and present, in their
capacity as such (each such person being a "Investor Group Released Person"),
hereby forever waives and releases and covenants not to sue, for any Claim based
on any event, fact, act, omission or failure to act by such Investor Group
Released Person, whether known or unknown, occurring or existing prior to the
date hereof; provided, however, this waiver and release and covenant not to sue
shall not include any Claims arising out of or related to any obligations under,
or breach of, this Agreement and does not extend to acts which are criminal.

15. The Non-Disclosure Agreement between Clinton, Clinton Magnolia Master Fund,
Ltd. and the Company, dated March 28, 2012, and any restriction on Clinton's
ability to acquire Common Stock set forth therein, are hereby terminated,
effective immediately.

16. This Agreement constitutes the only agreement between the Investor Group and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions whether oral or
written. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement may not be
assigned by any party without the express written consent of the other party. No
amendment, modification, supplement or waiver of any provision of this Agreement
may in any event be effective unless in writing and signed by the party or
parties affected thereby.

[signature page follows]

Very truly yours,

NUTRISYSTEM, INC.

By: /s/ David D. Clark
Name: David D. Clark
Title: EVP & CFO

Accepted and agreed to:

CLINTON GROUP, INC.
on behalf of itself and its affiliates

By: /s/ George E. Hall
Name: George E. Hall
Title: Chief Executive Officer